Appellant insists in an able and exhaustive motion that we were in error in our original opinion herein where we held that the two liquor inspectors, who were the persons alleged to have purchased the liquor from appellant, were not accomplices.
Practically the same facts and propositions were presented to this court in the case of Stevens v. State, No. 18823, in an opinion recently delivered, not yet reported (page 333 of this volume), this court held that such a class of witnesses, under a similar state of facts as is presented here, were not accomplices. In that case, on motion for rehearing, both Presiding Judge Morrow and Judge Hawkins wrote, reaffirming the doctrine laid down therein, and since such time, — in the case of Wooldridge v. State, No. 18871 (page 386 of this volume), and Park v. State, No. 18912 (page 375 of this volume), opinions this day handed down, such position has again been announced.
We can see no good reason to write further in the matter. We think these decisions announce a sound proposition of law, and in consonance therewith appellant's motion for a rehearing is overruled.
Overruled.